Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 1of8

EXHIBIT A
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 2 of 8

PROCESS INVOICE
TAX ID XX-XXXXXXX

ae OF
qi baie 4

  

903 Sneath Lane, Suite 227 San Bruno, CA 94066
Phone: (650) 794-1923 Fax: (650) 989-4182
Www.served-u,com

 

Biull To;
PARRISH LAW OFFICE File No:
788 WASHINGTON ROAD Case No: 18-CV-01044 KAW
PITTSBURGH, PA 15228 Plaintiff; TECHSHOP, INC.
Ordered By: TANYA A. TERZA Defendant: DAN RASURE, AN INDIVIDUAL RESIDING IN KANSAS,

 

RUSH - DO TODAY 40.00

 

 

SUMMARY
Court: UNITED STATES DISTRICT COURT
Servee: TECHSHOP 2.0 LLC

Address: 926 HOWARD STREET, # SAN FRANCISCO, GA 94103 Subtotal 90.00
Documents: SUMMONS IN A CIVIL ACTION;
Result: Personally Served

 

 

DJ/PAYMENT -90,00

 

 

 

Completed on 2/22/2018 at 3:10 PM TOTAL DUE $ .00

 

 

 

Thank you for choosing S & R Services!

 

   

 

 

Remit To: |

TOTAL DUE:
S & R Services
903 Sneath Lane, Suite 227

1. PLEASE INCLUDE INVOICE NUMBER ON PAYMENT.
San Bruno, CA 94066 2. MAKE CHECKS pAYABLETO S & R Services

 

 

Orderi:13284NVOICEP
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 3 of 8

AO 440(Rev, 6/12) Summons in a Civil Action (Page 2) : a

Civil Action No. 18-CV-01044 KAW ~

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) TECHSHOP 2,0 LLC
was received by me on February 20, 2018

(1 I personally served the SUMMONS IN A CIVIL ACTION on the individual at 926 HOWARD STREET , SAN
FRANCISCO, CA 94103 on February 22, 2018 3:10 PM

[J I feft the SUMMONS IN A CIVIL ACTION at the individual's residence or usual place of abode with ,a person

of suitable age and discretion who resides there, on (date) , and mailed a copy to the individual's last known
address; or

m1 served the SUMMONS IN A CIVIL ACTION to DAN RASURE , who is designated by law to accept service of
process on behalf of TECHSHOP 2.6 LLC on February 22,2018 3:10 PM

DD Iretumed the SUMMONS IN A CIVIL ACTION unexecuted because;

OF other (specify):
My fees are § .00 for travel and $ 90.00 for services, for a total of $ 90.00

I declare under penalty of perjury that this information is true.

7-23-19

 

é Server's Signature

Andy Esquer

Printed name and title

Contracted by
903 Sneath Lane, Suite 227,
San Bruno, CA 94066

(G50) 794-1923
Server's Address

40440-13284
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 4of8

PROCESS INVOICE
TAX ID XX-XXXXXXX

  

903 Sneath Lane, Suite 227 San Bruno, CA 94066
Phone: (650) 794-1923 Fax: (650) 989-4182
WWww.served-u.com

 

Bill To:
PARRISH LAW OFFICE File No:
788 WASHINGTON ROAD Case No: 18-CV-01044 KAW
PITTSBURGH, PA 15228 Plaintiff. TECHSHOP, INC.
Ordered By: TANYA A. TERZA Defendant; DAN RASURE, AN INDIVIDUAL RESIDING IN KANSAS,

 
    
   

  
  
 

    

Py Sivas i PES:
Ge pee SHE eae

i as e st
PROCESS SERVICE ** 2nd DEFENDANT SAME L

OCATION

 

 

SUMMARY

Court: UNITED STATES DISTRICT COURT

Servee: DAN RASURE

Address: 926 HOWARD STREET, # SAN FRANCISCO, CA 94103 Subtotal 50.00
Documents: SUMMONS IN A CIVIL ACTION: :
Result: Personally Served

 

 

DJ/PAYMENT -50.00

 

Completed on 2/22/2018 at 3:10 PM

 

 

 

 

TOTAL DUE $ .00

 

Thank you for choosing S & R Services!

  

 

 

Remit To:

 

TOTAL DUE: $ .00
S & R Services
MOS eth Lane, Reet 1, PLEASE INCLUDE INVOICE NUMBER ON PAYMENT.

2. MAKE CHECKS PAYABLETO S & R Services

 

Order#1328/INVOICEP
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 5of8

AO 440(Rey. 6/12) Summons fn a Civil Action (Page 2) _
——————>>SSSS—S———==—=_=—=_ ee —_

Civil Action No. 18-CV-01044 KAW

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individuat and title, if any) DAN RASURE ‘
‘was received by me on February 20, 2018

m1 personally served the SUMMONS IN A CIVIL ACTION on DAN RASURE at 926 HOWARD STREET :
SAN FRANCISCO, CA 94103 on February 22, 2018 3:10 PM

( [left the SUMMONS IN A CIVIL ACTION at the individual's residence or usual! place of abode with a person
of suitable age and discretion who resides there, on (date) , and mailed a copy to the individual's last known
address; or

C) I served the SUMMONS IN A CIVIL ACTION to _, who is designated by law to accept service of process on
behalfof on sor

D I returned the SUMMONS IN A CIVIL ACTION unexecuted because;

1 other (specify):
My fees are $ .00 for travel and $ 50.00 for services, for a total of $ 50.00

I declare under penalty of perjury that this information Is true.

 

Date: l —_ C4- { ev [ Server's signature

 

Printed name and title

Contracted by
$03 Sneath Lane, Suite 227,
San Bruno, CA 94066

(650) 794-1923
Server's Address

A0440-13283
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 6 of 8

 

903 Sneath Lane, Suite 227 San Bruno, CA 94066
Phone: (650) 794-1923 Fax: (65D) 989-4182
www.served-u.com

Bill To;
PARRISH LAW OFFICE
788 WASHINGTON ROAD
PITTSBURGH, PA 15228
Ordered By: TANYA A. TERZA

    

PROCESS SERVICE ** 3rd DEFENDANT SAME LOCATION

PROCESS INVOICE

 

 

 

File No:
Case No: 18-CV-01044 KAW
Plaintiff: TECHSHOP, INC.
Defendant: DAN RASURE, AN INDIVIDUAL RESIDING IN KANSAS,

 

 

SUMMARY
Court: UNITED STATES DISTRICT COURT
Servee: TECHSHOP 2.0 SAN FRANCISCO, LLC

Documents: SUMMONS IN A CIVIL ACTION;
Result: Personally Served

 

Completed on 2/22/2018 at 3:10 PM

Address: 926 HOWARD STREET, # SAN FRANCISCO, CA 94103

 

 

 

 

 

Subtotal 40.00
DJ/PAYMENT -40.00
TOTAL DUE $ .00

 

 

Remit To:

S & R Services
903 Sneath Lane, Suite 227
San Bruno, CA 94066

 

Thank you for choosing S & R Services!

f A
fae ace eS

2/2

 

 

 

TOTAL DUE: | $ .00 |

 

1, PLEASE INCLUDE INVOICE NUMBER ON PAYMENT.
2. MAKE CHECKS PAYABLE TO S & R Services

 

Order#;13205/INVOICEP
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 7 of 8

AO 440(Rey, 6/12) Summons in a Civil Action (Page 2)
SEES SSE EEE EE
Civil Action No. 18-CV-01044 KAW

 

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

This summons for (name of individual and title, if any) TECHSHOP 2.0 SAN FRANCISCO, LLC
was received by meon February 20, 2018 :

C} I personally served the SUMMONS IN A CIVIL ACTION on the individual at 926 HOWARD STREET » SAN
FRANCISCO, CA 94103 on February 22, 2018 3:10 PM

C) I left the SUMMONS IN A CIVIL ACTION at the individual's residence or usual place of abode with ,a person

of suitable age and discretion who resides there, on (date) , and mailed a copy to the individual's last known
address; or

oft served the SUMMONS IN A CIVIL ACTION to DAN RASURE,, who is designated by law to accept service of
process on behalf of TECHSHOP 2.0 SAN FRANCISCO, LLC on February 22,2018 3:10 PM

(] J returned the SUMMONS IN A CIVIL ACTION unexecuted because;

0 other (specify:
My fees are 3 .00 for travel and $ 40.00 for services, for a total of $ 40.00

{declare under penalty of perjury that this information is true,

 

Date: ZN
L-C3-( & [les

 

Printed name and title

Contracted by
903 Sneath Lane, Suite 227,
San Bruno, CA 94066

{650} 794-1923
Server's Address

A0440-13285
Case 4:18-cv-01044-HSG Document 226-2 Filed 07/09/19 Page 8 of 8

3/2018

Billing Address Credit Card Information
DEBRA M. PARRISH CREDIT CARD NUMBER: Amex....3001
788 WASHINGTON ROAD SWIPE CARD: No
PITTSBURG, PA STATUS: APPROVED - 209800
ORDER NUMBER: 13284
PO NUMBER: 1
Qty Unit Cost Extended Cost
1 180.00 | 180.00
SUBTOTAL: $180.00
$180.00

Transaction Receipt

S$ &R SERVICES
903 SNEATH LN
SAN BRUNO, CA 9406600000, US
6507941923

Store #1001333128
02/23/18 08:34:21 AM

eCommerce Sale

TOTAL:

1 AGREE TO PAY ABOVE AMOUNT ACCORDING TO CARD ISSUER.
SIGNATURE X,

 

DEBRA M. PARRISH

fsecure.linkpt.netfpc/servietLPCPage

1
